APPENDIX A
   “Buy America requirements apply to any steel or iron component of a manufactured
    product regardless of the overall composition of the manufactured product.” FHWA’s Buy
    America           Q          &          A           for        Fed.-aid        Program,
    http://www.fhwa.dot.gov/construction/contracts/buyam_qa.cfm (last visited Dec. 22,
    2015).


   “[A]ll steel and iron materials are covered by Buy America regardless of the percentage
    they comprise in a manufactured product or form they take.” Buy America: Application
    to      Fed.-aid     Highway        Construction    Projects,    July      9,     2002,
    www.fhwa.dot.gov/programadmin/contracts/buyamgen.htm (last visited Dec. 22, 2015).


   “Your contractor should identify steel or iron components of any pre-assembled,
    manufactured product. When this is the case, the company who completed the assembly
    should provide the appropriate certification statement of conformance with the Buy
    America regulation.” Project Construction and Contract Administration, Contract
    Administration:        Buy    America     Field     Compliance,     August     2012,
    http://www.fhwa.dot.gov/federal-aidessentials/companionresources/28buyamerica.pdf
    (last visited Dec. 22, 2015).


   “The Buy America provisions require that iron and steel components in pre-assembled
    manufactured products must also conform to the regulation.” Project Development,
    Contract Specifications: Buy America Contract Requirements, August 2012,
    https://www.fhwa.dot.gov/federal-aidessentials/companionresources/27buyamerica.pdf
    (last visited Dec. 22, 2015).